Title: From James Madison to the Chairman of the Republican Committee of Essex County, New Jersey, 18 March 1809
From: Madison, James
To: Chairman of the Republican Committee of Essex County, New Jersey


Sir
Washington Mar. 18. 1809
I have recd. the address conveyed thro’ you, from “The Republican Citizens of the County of Essex in the State of New Jersey” with equal sensibility to the friendly motives which suggested it, and to the patriotic sentiments which it expresses.
Persuaded that the true interests of our Country, not less than the precepts of Religion & humanity, make it the duty of those entrusted with public authority to cherish peace, as long as more imperious calls will permit, I see with much pleasure, the approbation given to the moderate & prudent course which has been employed for prolonging its blessings.
Among the means best calculated to diminish the risk which threatens an interruption of these blessings, is a cordial union of every description of Citizens in supporting their Government in its necessary authorities, and in promoting the execution of the laws with an exemplary vigilance. Nothing therefore could be more reproachful than efforts to open one of the most baneful sources of discord, by arraying the interest of one section of our Country, against that of another: nor would any thing be more to be dreaded than such efforts, were a less effectual antidote to the poison to be found in that liberal speech, that brotherly disposition & those comprehe[n]sive views which pervade our fellow-Citizens at large, and of which so honorable a sample is now before me.
For the kind prayers which have been offerred in my behalf, I am truly thankful; and I pray in return that the authors of them may experience the choicest tokens of divine favor.
